Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2020 has been considered by the Examiner and made of record in the application file.

		
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Chen (US 2015/0131618) discloses a method for communication between a high speed train with base stations (FIG. 1). Onboard Digital Unit measures “signal strengths heard by the second Un port antenna 320 from a source donor cell and a target donor cell. Also, the signal strength measuring unit 330 can be used to measure signal strengths heard by the first Un port antenna 310 from the source donor cell and the target donor cell” (par [0077].) Handover trigger events are based on events of "Neighbor becomes offset better than Serving" or "Neighbor becomes better than threshold" and "Serving becomes worse than threshold1 and neighbour becomes better than threshold2" (paragraph [0085].)
2 becomes better than eNB1 (FIG. 5, 6 and paragraph [0042].)

However, the references fails to teach, in combination with all other limitations: “when the current base station is associated with a signal strength value that exceeds the threshold value: flagging the current base station as a banned base station, selecting a neighboring base station of the current base station in the plurality of base stations as a new current base station, based on its associated signal strength values, and forcing a handoff of the mobile station from the banned base station to the new current base station at a handoff time” as required by claims 1. Claims 9 and 20 have the same scope and are allowed for the same reason above.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642